Citation Nr: 1704581	
Decision Date: 02/15/17    Archive Date: 02/24/17

DOCKET NO.  12-06 773	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 percent for lumbosacral strain.

2.  Entitlement to a disability rating in excess of 10 percent for cervical spine degenerative joint disease.  

3.  Entitlement to a disability rating in excess of 10 percent for right shoulder mild degenerative changes (right upper extremity disability).


REPRESENTATION

Veteran represented by:	Charles D. Romo, Attorney at Law


WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

S. Hoopengardner, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1979 to October 1997.

The lumbosacral claim comes before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina (though jurisdiction now lies with the Atlanta, Georgia RO).  The cervical spine and right upper extremity disability claims come before the Board on appeal from a May 2015 rating decision, which implemented a June 2014 Board decision that granted entitlement to service connection.

The Veteran testified at a January 2013 Board videoconference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.

The Veteran's lumbosacral claim was remanded by the Board in June 2014 and all claims currently on appeal were remanded by the Board in November 2015.

Subsequent to the most recent Supplemental Statement of the Case issued in March 2016 (with respect to the lumbosacral claim) and the Statement of the Case issued in March 2016 (with respect to the cervical spine and right upper extremity disability claims), additional documents were associated with the Veteran's claims file, without a waiver of review by the Agency of Original Jurisdiction (AOJ).  As the Veteran's claims are being remanded, the AOJ will have the opportunity to review such documents in the first instance on remand.    

In the prior June 2014 and November 2015 Board remands, the Board referred to the AOJ a claim for clear and unmistakable error (CUE) in a July 1998 rating decision that denied entitlement to service connection for pes planus with plantar fasciitis and a claim to reopen entitlement to service connection for pseudofolliculitis barbae.  In referring these claims, the Board pointed to testimony at the January 2013 Board hearing as raising the claims.  The Veteran's representative followed up on the status of both of the claims in an October 2015 letter and followed up on the CUE claim in a September 2016 letter.  In a November 2015 letter that appeared to be in response to the October 2015 letter, the AOJ informed the Veteran that "VA regulations now require all claims to be submitted on a standarized form."  While this statement is accurate, this new regulation was effective March 24, 2015 and as referenced above, the Board previously identified the referred claims based on correspondence received prior to the effective date of this new regulation.  See 38 C.F.R. § 3.155 (2016).  As such, even without being submitted on a standardized form, these issues have been raised by the record, but have not been adjudicated by the AOJ.  Therefore, the Board does not have jurisdiction over them, and they are again referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016).

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

Lumbosacral Disability

The Veteran was afforded VA examinations for this disability in March 2009, April 2011 and June 2015.  The United States Court of Appeals for Veterans Claims has held that "to be adequate, a VA examination of the joints must, wherever possible, include the results of the range of motion testing described in the final sentence of" 38 C.F.R. § 4.59.  See Correia v. McDonald, 28 Vet. App. 158 (2016).  The referenced portion of 38 C.F.R. § 4.59 (2016) states that "[t]he joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint."  The prior VA examinations did not comply with Correia and as such, remand is required so that the Veteran may be afforded a new VA examination that contains adequate information pursuant to Correia.

The new VA examination must address whether there are any associated objective neurologic abnormalities with the Veteran's lumbosacral disability.  See 38 C.F.R. § 4.71a, Diagnostic Code 5237 (2016) (providing that any associated objective neurologic abnormalities are to be separately evaluated under an appropriate diagnostic code).  In this regard, in June 2014 the Board remanded this claim, in part, for a VA examination that addressed this issue.  The subsequent June 2015 VA examination report noted that the Veteran did not have radicular pain or any other signs or symptoms due to radiculopathy, that there were no other neurologic abnormalities or findings related to the Veteran's back condition and stated that "[t]here is no objective evidence of [bilateral lower extremity] radiculopathy on this exam."  A subsequent April 2016 VA treatment note, however, included an assessment of "Peripheral Neuropathy" and noted to continue with medication (Gabapentin).  As such, the examiner will be asked to consider this treatment note on remand.

Cervical Spine Disability

The Veteran was afforded VA examinations for this disability in March 2009 and April 2011.  The prior VA examinations did not comply with Correia and as such, remand is required so that the Veteran may be afforded a new VA examination that contains adequate information pursuant to Correia.

The new VA examination must address whether there are any associated objective neurologic abnormalities with the Veteran's cervical spine disability.  See 38 C.F.R. § 4.71a, Diagnostic Code 5237 (2016).  On the Veteran's representative's May 2015 Notice of Disagreement (NOD), it was stated that "[w]e contend that [the Veteran] has radiculopathy due to his cervical spine disorder."  A June 2014 VA treatment note referenced numbness of the right hand.  The note also included the results of an October 2013 test that noted "abnormal studies reveal: Right median entrapment neuropathy at the wrist, mild-mod[erate], involving sensory and motor fibers" and "[m]y evaluation points to...probable cervical sensory radiculopathy (not seen on EMG) as major contributor[] for his symptoms."  The VA treatment note included an assessment of "neuropathy radiculopathy" and "neck pain with complaint for right side paresthesia with clinical [carpal tunnel syndrome]."  As such, the examiner will be asked to consider this medical information on remand.
    
In addition, the Board notes that the June 2014 Board decision granted entitlement to service connection for "cervical degenerative joint disease with headaches, degenerative disk disease, and neural foraminal stenosis."  The May 2015 rating decision (and accompanying codesheet) that implemented this grant primarily referenced the disability as cervical spine degenerative joint disease.  On the Veteran's representative's May 2015 NOD it was stated that "a separate compensable rating should have been assigned for [the Veteran's] headaches" and on the April 2016 VA Form 9 the Veteran's representative stated that "[w]e contend that the headaches...were not considered in the determination of [the Veteran's] disability."  It does not appear from review of the May 2015 rating decision and March 2016 SOC that headaches were explicitly considered in assigning the Veteran's disability rating for his cervical spine disability, in spite of the fact that the Board granted entitlement to service connection for "cervical degenerative joint disease with headaches" in June 2014.  The Veteran was last afforded a VA examination that addressed his headaches in April 2011.  As such, the new VA examination for the Veteran's cervical spine disability on remand must also address the severity of the Veteran's headaches.  

Right Upper Extremity Disability 

The Veteran was afforded a VA examination for this disability in April 2011.  The prior VA examination did not comply with Correia and as such, remand is required so that the Veteran may be afforded a new VA examination that contains adequate information pursuant to Correia.

In addition, the Board notes that the June 2014 Board decision granted entitlement to service connection for "degenerative changes of the right shoulder and triceps enthesopathy."  The May 2015 rating decision (and accompanying codesheet) that implemented this grant primarily referenced the disability as right shoulder mild degenerative changes (right upper extremity disability).  On the Veteran's representative's May 2015 NOD it was stated that "[a]s to the right shoulder, [the Veteran] has degenerative changes of the shoulder which warrants 10 percent by itself.  The right forearm triceps enthesopathy warrants an additional rating" and on the April 2016 VA Form 9 the Veteran's representative stated "please see my [May 2015 NOD] wherein I contended that a separate compensable rating should have been assigned for [the Veteran's] right forearm triceps [e]nthesopathy."  It does not appear from review of the May 2015 rating decision and March 2016 SOC that triceps enthesopathy was explicitly considered in assigning the Veteran's disability rating for his right upper extremity disability, in spite of the fact that the Board granted entitlement to service connection for "degenerative changes of the right shoulder and triceps enthesopathy" in June 2014.  An April 2011 VA examination report included the results of elbow and forearm range of motion testing, but did not explicitly address triceps enthesopathy.  As such, the new VA examination for the Veteran's right upper extremity disability on remand must also address the severity of the Veteran's triceps enthesopathy.

Outstanding Records

With respect to VA treatment records, the records of record appear to be incomplete.  For example, of record is an October 2013 letter from the North Florida/South Georgia Veterans Health System informing the Veteran of test results of the October 2013 test referenced above, but there are no accompanying treatment notes from the time period of such test.  In addition, the March 2016 SOC and SSOC included under the evidence heading "[e]lectronic review of...Gainesville [VA Medical Center] treatment notes."  From that statement, it is unclear what treatment notes the AOJ may have reviewed.  As such, while on remand, all VA treatment records from the North Florida/South Georgia Veterans Health System, to include from the Gainesville VA Medical Center, must be obtained

Finally, the Veteran appears to obtain the majority of his medical care from non-VA sources.  In this regard, of record are records from a Federal facility, the Naval Hospital in Jacksonville, Florida.  VA has an increased obligation in regard to obtaining records in the custody of a Federal department or agency.  See 38 C.F.R. § 3.159(c)(2) (2016).  In addition, relevant private medical records are also of record.  As such, while on remand, the Veteran must be given the opportunity to either provide any outstanding relevant medical records, to include from the Naval Hospital in Jacksonville, Florida or any private provider, or complete a release for such providers; if any releases are returned, the AOJ must attempt to obtain the identified records. 

Accordingly, the case is REMANDED for the following action:

1.  Obtain all VA treatment records from the North Florida/South Georgia Veterans Health System, to include from the Gainesville VA Medical Center (see the body of the remand for further discussion).

2.  Contact the Veteran and request that he either provides any outstanding relevant treatment records, to include from the Naval Hospital in Jacksonville, Florida or any private provider, or completes a release for such providers; if any releases are returned, attempt to obtain the identified records.  If any records requested are not ultimately obtained, notify the Veteran pursuant to 38 C.F.R. § 3.159(e) (2016).  The Veteran must then be given an opportunity to respond.

3.  Afford the Veteran an appropriate VA examination to determine the severity of his lumbosacral disability.  

With respect to range of motion testing, this must be conducted on active and passive motion and in weight-bearing and nonweight-bearing conditions (pursuant to Correia v. McDonald, 28 Vet. App. 158 (2016)).  If the examiner is unable to conduct the required testing, he or she should clearly explain why that is so.
The examiner must address whether there are any associated objective neurologic abnormalities with the Veteran's lumbosacral disability.  While review of the entire claims folder is required, attention is invited to an April 2016 VA treatment note that included an assessment of "Peripheral Neuropathy" and noted to continue with medication (Gabapentin). 

4.  Afford the Veteran an appropriate VA examination to determine the severity of his cervical spine disability.  

With respect to range of motion testing, this must be conducted on active and passive motion and in weight-bearing and nonweight-bearing conditions (pursuant to Correia v. McDonald, 28 Vet. App. 158 (2016)).  If the examiner is unable to conduct the required testing, he or she should clearly explain why that is so.

The examiner must address whether there are any associated objective neurologic abnormalities with the Veteran's cervical spine disability.  While review of the entire claims folder is required, attention is invited to the results of an October 2013 test that noted "abnormal studies reveal: Right median entrapment neuropathy at the wrist, mild-mod[erate], involving sensory and motor fibers" and "[m]y evaluation points to...probable cervical sensory radiculopathy (not seen on EMG) as major contributor[] for his symptoms" and to a June 2014 VA treatment note that included an assessment of "neuropathy radiculopathy."

The examination must also address the severity of the Veteran's headaches.

5.  Afford the Veteran an appropriate VA examination to determine the severity of his right upper extremity disability.  

With respect to range of motion testing, this must be conducted on active and passive motion and in weight-bearing and nonweight-bearing conditions (pursuant to Correia v. McDonald, 28 Vet. App. 158 (2016)).  If the examiner is unable to conduct the required testing, he or she should clearly explain why that is so.

The examination must also address the severity of the Veteran's triceps enthesopathy.

6.  After completing the requested actions, readjudicate the claims in light of all pertinent evidence.  If the benefits sought remain denied, furnish to the Veteran and his representative a Supplemental Statement of the Case.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).







